DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on November 11, 2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Foreign priority application KR10-2017-0104852 is acknowledged but cannot be used as the effective filing date because the certified copy filed with the Office is not in English. Therefore for the purposes of this examination the effective filing date of the application will be the filing date of the PCT, which is August 16, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim requires manufacturing a graphene nanosphere and manufacturing a silicon carbide nanosphere coated with graphene and it is not clear if these nanospheres are the same or different from each other. For the purposes of this examination they will be considered the same.
Claim 4 is indefinite because the claim requires that the step 1 is performed at a temperature of 1000 to less than 2000 ℃ and it not clear what the temperature range is because of the limitation of “less than”. For the purposes of this examination the temperature range will be considered to be from 1000 to 2000 ℃.
Claim 7 is indefinite because the claim requires that the graphene nanosphere is a hollow graphene nanosphere and it is not clear how a silicon carbide nanosphere coated with graphene can be a hollow nanosphere.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (NPL Document, One-step growth of multilayer-graphene hollow nanospheres via the self-elimination of SiC nuclei templates).
	In the case of claim 1, Kim teaches a method of manufacturing a graphene nanopshere including a silicon carbide nanosphere coated with graphene through chemical vapor deposition process in the form of a high-temperature chemical vapor deposition (HTCVD) process using a gas containing a silicon source and a carbon source in the form of tetramethylsilane (TMS) followed by discontinuing the HTCVD process and allowing the nanopshere to cool to room temperature (Abstract, Page 2 1st and 2nd paragraphs, Page 6 Conclusions section and Method Section).
	As for claim 2, as was discussed previous, the gas used in the CVD process was TMS and therefore a single gas containing silicon and carbon.
	As for claim 3, Kim teaches that the THCVD process was performed at a temperature in the range of 1500 to 2100 ℃ and at a pressure of 550 torr (Page 6 Method Section), which are both within the required range.
	As for claims 4 and 5, Kim teaches an embodiment wherein the CVD process was performed at a temperature in the range of 1500 to 2000 ℃ which formed a nanosphere comprised of a SiC nanocrystal core and a graphene coating layer formed on the core (Page 5 1st full paragraph).
.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
	The teachings of Kim as it applies to claim 1 have been discussed previously and are incorporated herein.
	As for claims 6 and 7, as was discussed previously, the CVD process step of Kim was conducted at a temperature in the range of 1500 to 2100 ℃, which overlapped with the required range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Furthermore, Kim teaches having formed a hollow graphene nanosphere at a temperature of 2100 ℃ (Abstract, Page 5 Figure 5 and Page 6 Conclusions section).

Conclusion
	Claims 1 through 9 have been rejected. Claim 10 has been withdrawn from consideration. No claims have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712